DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a 371 of PCT/US2019/012732 filed on 01/08/2019, which has PRO 62/614,946 filed on 01/08/2018 is acknowledged.
Claim Objections
Claim 3 objected to because of the following informalities:  There is a comma at the end of the sentence in claim 3 instead of a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2013/0245646 to Lane et al. (Lane).
Lane teaches:
Claim 1:  A surgical device comprising:  
a handle having a housing (Fig. 1 reproduced with annotation below), the handle being configured to perform at least a first operation (suturing mechanism); and 
a suture grasping mechanism (the cutter notch, Fig. 1 reproduced with annotation below, the examiner equates suture grasping as claimed with this cutter notch because the suture is being grasped first in the process of being cut by the blade 513, Fig. 15) that forms part of the handle and includes a first part (the notch 123, Fig. 1) and a second part (the blade such as 513, Fig. 15) that is movable relative to the first part and the housing to perform a second operation different than the first operation and permit the suture grasping mechanism to have an open position (before the suture is inserted into the notch) for receiving a suture (the suture has not been positively recited) and a closed position (when the blade closing on the notch for grasping/cutting the suture) for grasping and holding the suture between the first part and the second part (the suture being held before being cut).
Claim 2:  A device for suturing tissue (Fig. 1) comprising: a handle having a housing (Fig. 1 reproduced with annotation below); a suturing mechanism (Fig. 1 reproduced with annotation below) coupled to the handle and being configured to suture the tissue with a suture element (the suture element has not been positively recited); and a suture grasping mechanism (cutter guide notch, Fig. 1 reproduced with annotation below) coupled to the housing and being configured to move between an open position (before the suture is inserted into the notch) for receiving the suture element and a closed position (when the blade closing on the notch for grasping/cutting the suture) for grasping and holding the suture element (the suture being held before being cut).
Claim 3:  The suturing mechanism (Fig. 1 reproduced with annotation below) includes a suturing needle that can be driven through the tissue.
Claim 4:  The suturing mechanism (Fig. 1 reproduced with annotation below) is disposed at a first end of the handle and the suture grasping mechanism (Fig. 1 reproduced with annotation below, the notch) is disposed at or proximate to an opposite second end.
Claim 5:  The suturing mechanism (Fig. 1 reproduced with annotation below) includes an actuator (117, Fig. 1, actuating of the actuator opens up the shields 113 and 115 in order for suturing) that is disposed along a same side of the housing as the suture grasping mechanism (Fig. 1 reproduced with annotation below, cutter notch).
Claim 18:  A suture cutter formed (119, Fig. 6) including a slot (the suture is within the handle housing, therefore, the interior space where button 119 and cutting blade 211 extends into the handle housing the suture is considered a slot) formed within the housing for receiving the suture element (Fig 6).

    PNG
    media_image1.png
    591
    622
    media_image1.png
    Greyscale

Claim(s) 1-2, 4, 7, 15, 23-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,439,471 to Kerr.
Kerr teaches:
Claim 1:  A surgical device comprising:  
a handle having a housing (arm 1 including finger loop 15, Fig. 1), the handle being configured to perform at least a first operation (cutting by cutting surfaces 7 and 8); and 
a suture grasping mechanism (jaws, Fig. 2 reproduced with annotation below) that forms part of the handle and includes a first part (jaws, Fig. 2 reproduced with annotation below) and a second part (jaws, Fig. 2 reproduced with annotation below) that is movable relative to the first part and the housing to perform a second operation (clamping using clamping surface 5, Fig 2) different than the first operation and permit the suture grasping mechanism to have an open position (before the jaws closed down) for receiving a suture (the suture has not been positively recited) and a closed position (when the jaws closed down) for grasping and holding the suture between the first part and the second part (functional limitation, the suture has not positively recited).
Claim 2:  A device for suturing tissue (Fig. 1) comprising: a handle having a housing (arm 1 including finger loop 15, Fig. 1); a suturing mechanism (jaws capable of holding a needle for suturing) coupled to the handle and being configured to suture the tissue with a suture element (the suture element has not been positively recited); and a suture grasping mechanism (projectors 16 capable of grasping a suture in the grooves 17, Fig. 1) coupled to the housing (finger loop 15, Fig. 1) and being configured to move between an open position for receiving the suture element and a closed position for grasping and holding the suture element (functional limitation, projectors 16 capable of abut/close or un-abut/open).
Claim 4:  The suturing mechanism (jaws, Fig. 2 reproduced with annotation below, capable of holding a needle for suturing) is disposed at a first end of the handle and the suture grasping mechanism (the projectors 16) is disposed at or proximate to an opposite second end.
Claim 7:  The suture grasping mechanism (projectors 16) includes a first jaw and a second jaw (projectors 16 are equate with jaws) that moves relative to the first jaw, wherein in the open position, the first jaw and the second jaw are spaced apart from one another (Fig. 1), while in the closed position (Fig. 4), the first jaw abuts or is in close proximate contact with the second jaw.
Claim 15:  Each of the first jaw and the second jaw comprise a movable jaw (Fig. 2 reproduced with annotation below), both jaws are movable relative to each other).
Claim 23:  At least one of the first jaw and the second jaw (projectors 16, Fig. 1) has a groove (serrated 17) formed therein for receiving the suture element (functional limitation).
Claim 24:  At least one of the first jaw and the second jaw (Fig. 2 reproduced with annotation below) has serrated surface (17, Fig. 1) for contacting the suture element.

    PNG
    media_image2.png
    317
    438
    media_image2.png
    Greyscale

Claim(s) 1-2, 4, 6-11,14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2004/0068253 to Bayer et al. (Bayer).
Bayer teaches:
Claim 1:  A surgical device comprising:  
a handle having a housing (instrument 10), the handle being configured to perform at least a first operation (many instruments 20, 30, 40, 50, fig. 38,capable of using jaws for clamping suture or tissues); and 
a suture grasping mechanism (jaws, Fig. 1A) that forms part of the handle (the jaws are connected to the handle instrument 10 and therefore are said to be part of the handle) and includes a first part (22b, Fig. 1A) and a second part (22a, Fig. 1A) that is movable relative to the first part and the housing to perform a second operation (clamping needle for suturing) different than the first operation and permit the suture grasping mechanism to have an open position (before the jaws closed down) for receiving a suture (the suture has not been positively recited) and a closed position (when the jaws closed down) for grasping and holding the suture between the first part and the second part (functional limitation, the suture has not positively recited).
Claim 2:  A device for suturing tissue (Fig. 1) comprising: a handle having a housing (instrument 10, Fig. 1A); a suturing mechanism (Fig. 1A reproduced with annotation below, jaws capable of holding a needle for suturing) coupled to the handle and being configured to suture the tissue with a suture element (the suture element has not been positively recited); and a suture grasping mechanism (Fig. 1A reproduced with annotation below) coupled to the housing and being configured to move between an open position for receiving the suture element and a closed position for grasping and holding the suture element (functional limitation, jaws 32a and 32b is capable of open and close to hold suture).
Claim 4:  The suturing mechanism (jaws, Fig. 1A reproduced with annotation below, capable of holding a needle for suturing) is disposed at a first end of the handle and the suture grasping mechanism (Fig. 1A reproduced with annotation below) is disposed at or proximate to an opposite second end.
Claim 6:  The suturing mechanism (Fig. 1A reproduced with annotation below) includes an actuator (24, Fig. 1A) that is disposed along an opposite side of the housing as the suture grasping mechanism (Fig. 1A reproduced with annotation below).
Claim 7:  The suture grasping mechanism (Fig. 1A reproduced with annotation below) includes a first jaw (32b, Fig. 1A) and a second jaw (32a, Fig. 1A) that moves relative to the first jaw (32b, Fig. 1A, 32a is said to be move relative to 32b, therefore, 32a does not have to move if 32b is moving, it is considered that 32a is move relative to 32b), wherein in the open position, the first jaw and the second jaw are spaced apart from one another (Fig. 1A), while in the closed position (the jaws closed), the first jaw abuts or is in close proximate contact with the second jaw.
Claim 8:  The first jaw comprises a movable jaw (32b) that is movably coupled to the housing, while the second jaw (32a) comprises a fixed jaw that is coupled to the housing.
Claim 9:  The first jaw (32b, Fig. 1A) is biased by a first biasing member (37, Fig. 1A) that is coupled to the first jaw and the housing (para. 0043, last sentence).
Claim 10:  The first biasing member (37, Fig. 1A) comprises a spring (spring arm 37, para. 0043) that is attached at a first end to the first jaw and at a second end to the housing.
Claim 11:  The first jaw (32b, Fig. 1A) is biased to an open position (para. 0043, last sentence) which comprises an at-rest position of the suture grasping mechanism. 
Claim 14:  The suture grasping mechanism (Fig. 1A reproduced with annotation below) includes a first jaw (32a, Fig. 1A) and a second jaw (32b, Fig. 1A) that moves relative to the first jaw and further includes an actuator (36, Fig. 1A) that comprises at least one of a button or lever that is disposed and accessible along the handle and configured to move the second jaw (32b, Fig. 1A). 

    PNG
    media_image3.png
    537
    766
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 12-13, 16-17, 19-22, 25-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 12, the cited prior art fails to disclose the first jaw is biased to a closed position.  Regarding claim 16, the cited art fails to disclose the jaws flex about a hinge point.  Regarding claim 17, the prior art fails to disclose a pair of elastic hinge points about which the first and second jaw move.  Regarding claim 19, the prior art fails to disclose a part of the suture grasping mechanism also forms a part of the suture cutter and configured to cut suture within the slot.  Regarding base claim 25, the prior art fails to disclose the suture grippers and actuator for the suture gripper as claimed.  Regarding to claim 27, the cited art fails to disclose the suture grasping mechanism moves between a retract and extended positions relative to the housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771